Citation Nr: 0010921	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-21 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to July 7, 1997 for 
the award of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
the veteran's diabetes mellitus effective from July 7, 1997.

The veteran, his spouse, and his representative appeared 
before a hearing officer at a hearing at the RO in October 
1998 and appeared before a Member of the Board at a hearing 
at the RO in March 2000. 


FINDINGS OF FACT

1.  The veteran's initial claim for entitlement to service 
connection for diabetes mellitus was received on May 7, 1971.

2.  The May 7, 1971 claim for service connection was not 
addressed by the RO and thus, remained open.

3.  At the time of the June 1998 rating decision, a claim for 
entitlement to service connection for diabetes mellitus was 
pending.


CONCLUSION OF LAW

An effective date of May 7, 1971 for the award of service 
connection for diabetes mellitus is warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.309, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
award of service connection for diabetes mellitus should be 
effective May 7, 1971, the date he filed his initial VA Form 
21-526.  Alternatively, it is contended that at the very 
least his claim should be effective in 1972, when private 
medical evidence and a letter from the veteran's Congressman 
was received.

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1999).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(1) 
(West 1991 & Supp. 1999).  Under these provisions, a specific 
claim in the form prescribed by the Secretary of Veterans 
Affairs must be filed in order for disability benefits to be 
paid to any individual under the laws administered by the VA.  
38 U.S.C.A. § 5101 (a); 5110 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.151 (1999).  Both of these statutes clearly 
establish that an application must be filed.  Wells v. 
Principi, 3 Vet. App. 307 (1992).  The implementing 
regulation is 38 C.F.R. § 3.400(b)(2)(i) (1999).

Unless an exception provides otherwise, an award of VA 
benefits may not have an effective date earlier than the date 
the RO received the particular formal application for which 
the benefits were granted. 5110(a) (West 1991); Washington v. 
Gober, 10 Vet. App. 391 (1997).

Here, the question turns on whether a claim for service 
connection was received prior to July 7, 1997.  As required 
by 38 U.S.C.A. § 5101(a), a specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary.  See 38 C.F.R. § 
3.151(a).  However, 38 C.F.R. § 3.151(a) also states that a 
claim by a veteran for compensation may be considered a claim 
for pension; and a claim by a veteran for pension may be 
considered a claim for compensation.  A claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  

According to 38 C.F.R. § 3.309, service connection may be 
granted for diabetes mellitus if it is manifest to a 
compensable degree within 1 year of separation from service.  
38 C.F.R. §§ 3.307, 3.309 (1971). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 
3.155.(a).  As held in Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998), 38 U.S.C.A. § 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid.  
Therefore, before a VA regional office (RO) or the Board can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.

In May 1971, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, which indicated that 
the veteran was currently hospitalized at a VA hospital for 
diabetes and listed diabetes as one of the disease for which 
this claim was made.  He completed one of the sections of the 
form which the instructions indicated need not be completed 
unless he was claiming compensation for a disability incurred 
in service, and he also completed the sections for claiming 
entitlement to a nonservice-connected pension.  The veteran's 
period of active duty from October 1965 to March 1966 was 
noted and it indicated that the veteran received private 
medical treatment in either 1967 or 1968 for diabetes. 

A May 1971 VA hospital summary showed treatment and diagnosis 
of insulin dependent diabetes mellitus and indicated that the 
veteran had been diagnosed with diabetes in 1967 by a private 
physician.  At a July 1971 VA examination, the examiner 
reported that the veteran was diagnosed with diabetes in 
1968. 

In September 1971, the RO denied entitlement to nonservice-
connected pension.  The issue of service connection was not 
addressed.

In a March 1972 letter, the veteran's private physician 
stated that he had treating the veteran for diabetes 
mellitus.  This letter was received at the RO in March 1972.  
A handwritten note from Congressman Manuel Lujan, received on 
July 21, 1972, states that the veteran was diagnosed with 
diabetes in 1967 and "Need[s] service connection."  In a 
July 1972 rating decision, the RO determined that the veteran 
was permanently and totally disabled due to diabetes mellitus 
and peripheral neuropathy and granted entitlement to 
nonservice-connected pension.  Once again, the RO did not 
address entitlement to service connection for diabetes.

Following a May 1974 VA examination, the RO issued a letter 
on June 25, 1974 stating that there were no significant 
changes for the combined percentages of nonservice-connected 
disabilities and that pension payments would continue.  

In a statement received on July 21, 1997, the veteran claimed 
service connection for diabetes mellitus.  In an August 1997 
letter, the RO informed the veteran that service connection 
had been denied in a letter dated June 25, 1974 and the 
veteran did not appeal this decision within one year and 
therefore, new and material evidence was required to reopen 
his claim.  Following the veteran's submission of a private 
medical statement, the RO, in a June 1998 rating decision, 
granted service connection for diabetes mellitus on the basis 
of the presumption, i.e., that since it was diagnosed within 
one year of separation from service, it was presumed to have 
begun during service.  38 C.F.R. § 3.309.

At an October 1998 hearing before a hearing officer at the 
RO, the veteran and his representative contended that the VA 
failed in its duty to assist by not considering the veteran's 
May 1971 claim as a claim for service connection.  The 
veteran testified that at the time of his claim in May 1971 
he was hospitalized for diabetes and depended on his 
representative to file the claim.

In August 1999, copies of VA hospital and outpatient records 
from May 1971 to June 1972 were received.  A May 1972 medical 
notation states that the veteran reported that he "came to 
get more compensation for my his diabetes."  A 5-year 
history of diabetes was reported. 

At his March 2000 hearing before the undersigned Member of 
the Board, the veteran testified that at the time he signed 
the VA Form 21-526, application for compensation or pension 
in May 1971, it was his intent to claim service connection 
for diabetes.  He also stated that he relied on his service 
representative to complete and file the claim for him as he 
was hospitalized for treatment of diabetes at that time.  In 
the alternative, he argued that he claimed service connection 
again in 1972 and that the RO should have addressed this 
issue after receiving the March 1972 medical statement and 
the July 1972 letter from Congressman Lujan.   

After careful review of the evidence, the Board finds that 
the veteran's May 7, 1971 VA Form 21- 526 constituted the 
earliest claim for entitlement to service connection for 
diabetes mellitus.  As noted above, the definition of a claim 
is a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  In this regard, the VA Form 21- 
526 is deemed both an application for VA pension and 
compensation.  In the May 1971 application, the veteran 
indicated that the claim was based, in pertinent part, on 
diabetes mellitus, and although he failed to specify that the 
diabetes mellitus was caused by service, he did indicate that 
the diabetes mellitus began in 1967.  He also completed one 
of the form's three sections required where a claimant 
requests service connection.  

Additional light is shed whether the veteran intended to 
claim VA compensation in May 1971 by Congressman Lujan's 1972 
statement, as well as by the veteran's use of the term 
"compensation for my diabetes" noted on VA outpatient 
examination May 1972.  Finally, there is his testimony, which 
the undersigned finds credible, to the effect that he was 
dependent on his then representative to claim the maximum VA 
benefit to which he was entitled.  

The Board concedes that the VA Form 21- 526, of itself, is 
somewhat ambiguous as whether the veteran was claiming 
compensation or pension.  However, when the form is 
considered in light of other evidence in the record in 1972, 
the Board finds that the evidence is in relative equipoise as 
to whether a claim for compensation (service connection for 
diabetes mellitus) was filed in May 1971.  With application 
of the benefit of the doubt rule, the Board concludes that 
the veteran filed a claim for service connection for diabetes 
mellitus on May 7, 1971.  The claim was not addressed by the 
RO in June 1974 or at any time prior to the July 1998 rating 
decision. 


ORDER

Entitlement to an effective date of May 7, 1971 for the award 
of service connection for diabetes mellitus is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


